Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 03/04/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawing
The drawings filed on 06/14/2019 are acceptable.
Applicant has amended claim 1 in order to incorporate the features of claims 6 and 7.   Claims 6 and 7 have been canceled by the applicant.
Claims 1-5 and 8-11 are pending and have been examined.

Allowable Subject Matter
Claims 1-5 and 8-11 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein as the load, a relay coil is connected to the pulse control device so that the pulse control device functions as a device that drives a mechanical relay, and wherein the output feedback controller is configured such that whether generation of the pulse output voltage is enabled or disabled is controlled in accordance with an on/off control signal for the mechanical relay”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5 and 8-11, claims 2-5 and 8-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's
disclosure.  Rozek (US 2014/0152284) disclose a pulse control device.  However, Rozek is silent on the mechanical relay and the driver for the mechanical relay. 
Ariyoshi et al. discloses a relay with a mechanical switch.  However, Ariyoshi et al. is silent on the claimed control circuitry for the relay.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839